DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to RCE
	The amendment filed 05/20/2022 has been entered. Claims 1-6, 8-13 remain pending in the application.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application JP2019-005936 filed on 01/17/2019.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable by Sasabuchi(US20160185345) in view of Silver (US9557736) and Morita (US20160229402).

Regarding claim 1, Sasabuchi teaches a driving assistance apparatus comprising:
An executer configured to perform at least one of a deceleration and a steering control of a host vehicle, as an avoidance assistance control for avoiding a contact between the host vehicle and a target, which is ahead of a host vehicle([0062] disclosing the collision avoidance support device that detects stationary objects in the periphery of the host vehicle “ahead of the host vehicle”. [0063] disclosing a collision avoidance unit that controls the braking “deceleration” and the steering of the vehicle based on signal output from the determining unit);
A first determinator configured to determine whether or not the target is a vehicle([0053] disclosing classifying “determining” if object is a vehicle or not);
A second determinator configured to determine whether the target is either (i) a stopped vehicle, which has a possibility to move before the host vehicle passes it, or (ii) a parked vehicle, which does not have a possibility to move before the host vehicle passes it, if it is determined by said first determinator that the target is a vehicle([0079] disclosing determining whether or not it is within a predetermined time since the engine of the other vehicle is started, thus the possibility of the vehicle starting travel is high “stopped vehicle that has possibility to move”. [0081] disclosing determining if the predetermined time has elapsed, the probability of the other vehicle traveling is low “parked vehicle which does not have a possibility to move before the host vehicle passes it); and 
A controller programmed to control said executor such that a control aspect of the avoidance assistance control is different between when it is determined by said second determinator that the target is the stopped vehicle and when it is determined by said second determinator that the target is the parked vehicle ([0079] disclosing determining whether or not it is within a predetermined time since the engine of the other vehicle is started, thus the possibility of the vehicle starting travel is high “stopped vehicle that has possibility to move”, in that case, the margin area MA is enlarged. [0081] disclosing determining if the predetermined time has elapsed, the probability of the other vehicle traveling is low “parked vehicle which does not have a possibility to move before the host vehicle passes it, in this case, the margin area MA is not enlarged. i.e. the control aspect of the avoidance assistance control is different between if it is determined that the target vehicle is stopped or parked).
Sasabuchi does not teach the determination of whether the target is either the stopped vehicle or the parked vehicle is based on a location of vehicle in relation to a boundary line of a roadway, the parked vehicle is the vehicle having a portion positioned across the boundary line of the roadway and the stopped vehicle is positioned along the boundary line of the roadway.
Silver teaches the determination of whether the target is either the stopped vehicle or the parked vehicle is based on a location of vehicle in relation to a boundary line of a roadway, the parked vehicle is the vehicle having a portion positioned across the boundary line of the roadway and the stopped vehicle is positioned along the boundary line of the roadway(col 3 lines 1-25 disclosing determining if a vehicle is parked based on its location in a delineated parking space “across the boundary line of the roadway” and the stopped vehicle is for instance a vehicle stopped at a stop sign on the roadway, see also col 4 lines 9-21 disclosing parked vehicles are in a paved shoulder. See also col 9 lines 30-40 disclosing a vehicle in the flow of traffic “lane” is likely to move “stopped vehicle” whereas a vehicle in a parking spot is parked).
	Sasabuchi and Silver are analogous art because they are in the same field of endeavor, collision avoidance with stopped vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Sasabuchi to incorporate the teaching of Silver of the determination of whether the target is either the stopped vehicle or the parked vehicle is based on a location of vehicle in relation to a boundary line of a roadway, the parked vehicle is the vehicle having a portion positioned across the boundary line of the roadway and the stopped vehicle is positioned along the boundary line of the roadway in order to control the vehicle for collision avoidance accordingly. 
	Sasabuchi does not teach when it is determined by said second determinator that the target is the stopped vehicle, said controller is programmed to control said executer to reduce an assistance amount associated with the avoidance assistance control and to delay start timing of the avoidance assistance control; when it is determined by said second determinator that the target is a parked vehicle, said controller is programmed to control said executor to increase the assistance amount associated with the avoidance assistance control and to advance the start timing of the avoidance assistance.
	Morita teaches when it is determined by said second determinator that the target is the stopped vehicle, said controller is programmed to control said executer to reduce an assistance amount associated with the avoidance assistance control and to delay start timing of the avoidance assistance control ([0054]-[0055] disclosing when the determined target is a stopped vehicle at an intersection not a parked vehicle, a deceleration mode is used to slowly stop the vehicle. [0055] disclosing the deceleration may be carried in a fuel efficient way by cutting off the accelerator and using the engine brake to slow down. This is interpreted as reducing the braking power “assistance amount” in comparison to an emergency stop and delaying the time until the predicted stopped position for stopping. See also [0108] the deceleration mode may be released if the vehicles ahead start moving, thus it is interpreted that the deceleration mode has a delay enough to be released if the preceding vehicles start moving before the predicted stop position);
	when it is determined by said second determinator that the target is a parked vehicle, said controller is programmed to control said executor to increase the assistance amount associated with the avoidance assistance control and to advance the start timing of the avoidance assistance ([0058] disclosing when approaching a parked vehicle an emergency brake operates to stop the vehicle. An emergency brake to a complete stop is interpreted as an immediate response and an increased avoidance assistance, i.e. increase assistance amount and advance start of the avoidance assistance).
Sasabuchi and Morita are analogous art because they are in the same field of endeavor, collision avoidance with stopped vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Sasabuchi to incorporate the teaching of Morita when it is determined by said second determinator that the target is the stopped vehicle, said controller is programmed to control said executer to reduce an assistance amount associated with the avoidance assistance control and to delay start timing of the avoidance assistance control, when it is determined by said second determinator that the target is a parked vehicle, said controller is programmed to control said executor to increase the assistance amount associated with the avoidance assistance control and to advance the start timing of the avoidance assistance in order to determine whether one or more forward vehicles existing ahead of the own vehicle are stopped or parked vehicles and stop the own vehicle at the intersection based on the position of the stopped vehicle, thus not depending on a deceleration of a followed vehicle or a presence of an infrastructure. 

Regarding claim 2, Sasabuchi as modified by Silver and Morita teaches the driving assistance apparatus according to claim 1, wherein said controller is programmed to control said executor to reduce an assistance amount associated with the avoidance amount associated with the avoidance assistance control is the control aspect, in comparison with those when it is determined by said second determinator that the target is the parked vehicle (Morita [0054]-[0055] disclosing when the determined target is a stopped vehicle at an intersection not a parked vehicle, a deceleration mode is used to slowly stop the vehicle. [0055] disclosing the deceleration may be carried in a fuel efficient way by cutting off the accelerator and using the engine brake to slow down. This is interpreted as reducing the braking power “assistance amount” in comparison to an emergency stop and delaying the time until the predicted stopped position for stopping).	

Regarding claim 3, Sasabuchi as modified by Silver and Morita teaches the driving assistance apparatus according to claim 2, wherein when it is determined by said second determinator that the target is the stopped vehicle, said controller is programmed to control said executor to reduce an assistance amount associated with the avoidance amount associated with the avoidance assistance control in comparison with those when it is determined by said first determinator that the target is not a vehicle(Sasabuchi [0067]-[0070] disclosing if it is determined that the target object is not a vehicle to move directly to the collision avoidance, whereas when it is determined that the target object is a vehicle, determine more determinations are made whether there is a rider in the vehicle or if the engine is started. This is interpreted as delaying the start of an avoidance assistance control and thus it is interpreted as reducing an amount associated with the avoidance assistance control when it is determined that the target is a stopped vehicle).

Regarding claim 4, Sasabuchi as modified by Silver and Morita teaches the driving assistance apparatus according to claim 1, wherein when it is determined by said second determinator that the target is the stopped vehicle, said controller is programmed to control said executor to delay the start timing of the avoidance assistance control, which is the control aspect, in comparison with those when it is determined by said first determinator that the target is a parked vehicle(Morita [0054]-[0055] disclosing when the determined target is a stopped vehicle at an intersection not a parked vehicle, a deceleration mode is used to slowly stop the vehicle. [0055] disclosing the deceleration may be carried in a fuel-efficient way by cutting off the accelerator and using the engine brake to slow down. This is interpreted as reducing the braking power “assistance amount” in comparison to an emergency stop and delaying the time until the predicted stopped position for stopping. See also [0108] the deceleration mode may be released if the vehicles ahead start moving, thus it is interpreted that the deceleration mode has a delay enough to be released if the preceding vehicles start moving before the predicted stop position);


Regarding claim 5, Sasabuchi as modified by Silver teaches the driving assistance apparatus according to claim 4, wherein when it is determined by said second determinator that the target is the stopped vehicle, said controller is programmed to control said executor to delay the start timing of the avoidance assistance control in comparison with those when it is determined by said first determinator that the target is not a vehicle(Sasabuchi [0067]-[0070] disclosing if it is determined that the target object is not a vehicle to move directly to the collision avoidance, whereas when it is determined that the target object is a vehicle, determine more determinations are made whether there is a rider in the vehicle or if the engine is started. This is interpreted as delaying the start of an avoidance assistance control and thus it is interpreted as reducing an amount associated with the avoidance assistance control when it is determined that the target is a stopped vehicle).

Regarding claim 6, Sasabuchi as modified by Silver teaches the driving apparatus according to claim 1, wherein the stopped vehicle is the vehicle positioned between boundary lanes of the roadway (Silver col 9 lines 30-40 disclosing a vehicle in the flow of traffic “lane” is likely to move “stopped vehicle” whereas a vehicle in a parking spot is parked. See also col 10 lines 45-55 disclosing a vehicle parked on a roadway is a stopped vehicle that is likely to move).


Claims 8-13 are rejected for similar reasons as claims 1-6, see above rejection. 
Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
JP3658519 disclosing collision avoidance of a stationary object and a stopped vehicle.
CN105741610 disclosing collision avoidance with a stopped or parked vehicle. 
US20210197808 discloses predicting future states of preceding vehicle.
US20210086768 discloses tracking a preceding vehicle.
US20210001889 discloses avoiding obstacles. 
US20200348668 discloses parked vehicles avoiding maneuver.
US10818183 discloses collision avoidance with stopped objects.
US20190354786 discloses tracking states of a preceding vehicle.
US20190165946 discloses determining a stopped state of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664